



Exhibit 10.1
              
THIRD AMENDMENT TO THE BANK CREDIT NOTE No. 21.3150.777.0000001-97, ISSUED BY
NEXTEL TELECOMUNICAÇÕES LTDA. ON 12/08/2011, IN FAVOR OF CAIXA ECONÔMICA
FEDERAL, IN THE AMOUNT OF SIX HUNDRED AND FORTY MILLION REAIS (R$
640,000,000.00).
INTRODUCTION:


CREDITOR:
CAIXA ECONÔMICA FEDERAL, a financial institution in the form of a public
company, created under Decree-Law No. 759 of August 12, 1969, under the auspices
of the Ministry of Finance, governed by the Bylaws in force on the date of this
contract, hereinafter referred to as CAIXA or CREDITOR, with registered office
at Setor Bancário Sul, Quadra 4, Lot 3/4, in Brasília, Federal District, Federal
Taxpayer Registry (CNPJ/MF) No. 00.360.305/0001-04, hereby represented by
Superintendência Grandes Empresas Infraestrutura de São Paulo, located at
Avenida Paulista, No. 1,842 , Torre Sul, 2nd floor, City of São Paulo, State of
São Paulo, Federal Taxpayer Registry (CNPJ/MF) No.00.360.305/4954-0.

ISSUER: NEXTEL TELECOMUNICAÇÕES LTDA.
Address: Av. das Nações Unidas, 14171, 27th floor, Rochavera Crystal Tower São
Paulo - SP
Federal Taxpayer Registry (CNPJ/MF) No.66.970.229/0001-67



GUARANTOR: NEXTEL TELECOMUNICAÇÕES S.A.
Address: Avenida das Nações Unidas, 14171, 26th floor, Suite A, Rochaverá
Corporate Towers, Crystal Tower, Vila Gertrudes, CEP 04794-000, São Paulo - SP
Federal Taxpayer Registry (CNPJ/MF): 00.169.369/0001-22



WHEREAS, on December 8, 2011, the ISSUER issued in favor of CAIXA the Bank
Credit Note No. 21.3150.777.0000001-97 in the principal amount of R$
640,000,000.00 (six hundred and forty million Brazilian reais) (the “Note”);


WHEREAS, on February 13, 2015, the ISSUER and CAIXA executed the first amendment
to the Bank Credit Note No.21.3150.777.0000001-97, amending, among other
aspects, the interest rate applicable to the debit balances and including
additional real guarantees for the fulfillment of the obligations therein (The
“First Amendment”);
WHEREAS, on June 25, 2015, the ISSUER and CAIXA executed the second amendment to
the Note, amending, among other conditions, the method of payment, and the
interest rate on debit balances (the “Second Amendment” and, together with the
First Amendment and the Note, the “CCB”); and
WHEREAS, the ISSUER and CAIXA intend to amend the CCB in order to change the
terms of payment and certain conditions, among other provisions;





--------------------------------------------------------------------------------





The parties hereto RESOLVE to amend the CCB through this Third Amendment to the
Bank Credit Note No.21.3150.777.0000001-97 (“Third Amendment”), according to the
following terms and conditions.
CLAUSE ONE - The Credit characteristics shall become effective with the
following wording:


CREDIT CHARACTERISTICS:
1 - CCB Number:
21.3150.777.0000001-97
2 - Maturity date:
10/08/2019

3 - Total Amount of the Credit (“Principal”):
R$405,331,685.45 (four hundred and five million, three hundred and thirty-one
thousand, six hundred and eighty-five Brazilian reais and forty-five cents)

4 - Operation Type
Investment - CDI - Pós
777 - Special Corporate Credit - Large Corporations - Investments

5 - Financial Charges:
139.54% of CDI CETIP a.a., calculated according to Clause Three

6 - Amortization and Payment Schedule:
Term: 32 months from the effective date of signing of this amendment to the
Note, per the terms and conditions of Annex I, complying with the following:
Payment Dates of Financial Charges: (i) the financial charges will be due on
03/08/2017, 04/08/2017, 05/08/2017 and 06/08/2017; and (ii) the principal and
finance charges will be due monthly starting on 07/08/2017 (“Charges Payment
Dates”), according to the schedule indicated in the Annex I to this Note.


Constant Amortization System - SAC



7 - Limited operations


Branch


3150


Operation


003


Account


180


Check Digit
4



8 - Free operations account:


Branch


3150


Operation


003


Account


1859


Check Digit


6






--------------------------------------------------------------------------------





9 - Place of Payment:
São Paulo, SP



10 - Guarantor:
Guarantor
CNPJ
Nextel Telecomunicações S.A.
00.169.369/0001-22



11 - Guarantees:
Guarantee
 Minimum Amount
Guarantee from Nextel Telecomunicações S.A.
100% of the amount due to Caixa under the terms of this Note
Fiduciary Assignment of Credit Rights on the CAIXA Collection Agreement (SICAP)
Minimum average monthly flow in the amount of
R$ 70,000,000.00



In the Payment Dates indicated in Clause Two below, until the maturity date
provided in section 2 of this Note, in the national currency, in this city, I
the undersigned, ISSUER, as the Issuer or GUARANTOR, shall pay to CAIXA or to
its order, this Note which, together with the current account statements and/or
spreadsheet, it is acknowledged as a security representing the irrefutable, net
and payable debt arising from the use of resources made available to the ISSUER
and additions of the Financial Charges agreed upon in this Note;


The debt represented by this Note includes the monthly amortization amounts, as
indicated in section 6 of this Note, with the respective Financial Charges,
calculated based on the effective monthly interest rate, on a quarterly basis or
on each monthly installment, as indicated in section 6 of this Note and the
transaction statement or spreadsheet, which complements this Note, and should
specify the amounts and respective percentages of the Financial Charges,
pursuant to Law No.10931 of August 2, 2004, and other legislation in force.


CLAUSE TWO - Clause Two of the CCB shall have the following wording:


“TERM
CLAUSE TWO - This Note is executed for a period of 32 (thirty-two) months
counted from the effective date this amendment to the Note is executed, in
accordance with the payments and amortizations schedule included as Annex I to
this Note.”




CLAUSE THREE - The heading of Clause Eight of the CCB shall become effective
with the following wording, keeping the original wording of its paragraphs:


“METHOD OF PAYMENT
CLAUSE EIGHT - Without prejudice to the maturity stipulated above and the
requirements set forth in the other Clauses, we hereby pledge to pay CAIXA the
amounts of this Note, as follows: a) the Principal shall be paid in
installments, in accordance with the maturities and nominal amounts described in
the payment schedule in Annex I to this Note, with the first installment due on
07/08/2017





--------------------------------------------------------------------------------





and the last installment due on 10/08/2019 (each of the dates indicated in Annex
I, a “Principal Payment Date”); and (b) Financial Charges: (i) the financial
charges shall be due on the Charges Payment Dates, in accordance with section 6
of the Introduction of this Note, binding ourselves to settle with the last
installment of the Principal on 10/08/2019, all the financial obligations
arising from this Note. The receipt of the installments after the agreed upon
deadlines will be deemed as tolerance but shall not affect in any way the dates
of their maturities or the other Clauses and conditions of this Note, nor will
it imply novation or modification of the agreed terms, including payment of late
payment fees. As a form and means of effective payment of the debt arising from
this Note, which is comprised of the Principal duly increased by the Financial
Charges, the ISSUER irrevocably and irrefutably authorizes CAIXA to debit from
the Free Transaction Account mentioned in section 8, on each of the respective
Payment Dates, sufficient amounts as required and as applicable.”




CLAUSE FOUR - The Parties decide to amend section XIII of Clause Twenty Two of
the CCB, as well as include two new sections XXVIII and XIX and Paragraphs One,
Two and Three, which shall become effective with the following wording:


“XIII) grant and/or establishment by the ISSUER or any Brazilian Affiliate, of
any liens or encumbrances or other real or personal guarantees, in favor of a
third party (including its Affiliates and direct or indirect parent-company),
except for (i) those established pursuant to this Note or prior to the date of
the First Amendment, or (ii) by (a) the granting of personal guarantees in favor
of the ISSUER’s creditors, which are not financial institutions, in their
ordinary course of business, limited to the overall, individual or aggregate
amount of R$ 5,000,000.00 (five million Brazilian reais); (b) granting real
guarantees as counter-guarantees in insurance policies and insurance agreements
in general; (c) granting real guarantees as counter-guarantees in new bank
guarantees for judicial guarantee or making new limited judicial deposits, in
the case of guarantees granted under this item (c) to the total amount of R$
310,000,000.00 (three hundred and ten million Brazilian reais), except for
granting guarantees or making new judicial deposits that refer to administrative
or judicial proceedings that (1) deal with taxes levied on amounts related to
monthly subscriptions without deduction of minutes, in which case such
guarantees or new deposits may be provided/made without an overall limit; or (2)
the ISSUER acts as Plaintiff, and is questioning the validity of the collection
of debits against the ISSUER, in which case the guarantees or new deposits may
be provided/made until the aggregate amount of the guarantees made in connection
with the debits in question reach a maximum amount of R$ 300,000,000.00 (three
hundred million Brazilian reais), without prejudice to the use of the general
limit described in this item (c) for any cases of guarantees and/or judicial
deposits; (d) granting real or personal guarantees on lease agreements for sites
or other real estate; (e) granting real or personal guarantees in collocation
agreements (i.e. contracts with other operators





--------------------------------------------------------------------------------





for the installation of tower equipment); (f) financing granted by the National
Telecommunications Agency - ANATEL, including their renewals; (g) guarantees in
favor of ANATEL; (h) granting real guarantees as counter-guarantees for the
issuance of new performance bonds in favor of ANATEL, in this case, subject to
the prior approval of the CREDITOR, which must be provided within forty-five
(45) days from the date when such approval request is made in writing with proof
of delivery to CREDITOR, provided, however, that a lack of response from the
CREDITOR shall not imply tacit approval; and (i) renewals of transactions
already held by the ISSUER or its Brazilian Affiliates identified in Annex
22(XIII) (1) of this Note, provided that the guarantees to be granted pursuant
to this item (i) shall be limited to the amount guaranteed by the surety and/or
performance bond, as indicated in said annex, complying with the same guarantees
in effect on the date hereof, being that the tangible collaterals granted under
items (b), (d) and (e) above are limited to the overall amount of R$
50,000,000.00 (fifty million Brazilian reais). The ISSUER declares, for the
purposes of this Note, that Annex 22(XIII) (2) contains all transactions that
are under real guarantees;
XXVIII) In case the ISSUER, up until the occurrence of the event described in
Paragraph Three of this Clause Twenty Two, (i) makes an early payment of any
debt due to financial institutions other than CAIXA ("Other Financial
Creditors"); (ii) reinforces or changes, in any way, real or personal guarantees
currently existing in favor of Other Financial Creditors in any loan or credit
agreement, or other bonds or securities executed or issued by ISSUER or its
Affiliates; or (iii) executes contracts or agreements with Other Financial
Creditors, without prior and express consent of the CREDITOR that include terms
and conditions more favorable to the respective Other Financial Creditors in
comparison with the covenants originally agreed upon with such Other Financial
Creditors or with the obligations to the CREDITOR, including, without
limitation, payment of any of its obligations towards Other Financial Creditors
on a different schedule as originally agreed; except if, (1) the effectiveness
of the transactions described in sub items (ii) and (iii) above is subject to
the CREDITOR’s approval, or (2) in any event described in items (i), (ii) or
(iii) above, if the ISSUER makes Mandatory Early Payments, according to
Paragraph One below; and
XXIX) In case, up until the occurrence of the event described in the Third
Paragraph of this Clause Twenty Two, (i) the ISSUER changes or modifies in any
way the revenue cash flow presently directed to CAIXA, whether deposited in
linked or not linked accounts, or (ii) the revenues currently directed to CAIXA
are, for any reason, transferred by the competent collection agents, in a manner
different from that provided for in the current contractual collection
arrangements; except if, (1) the effectiveness of the transactions described in
sub item (i) above is subject to CAIXA’s approval; (2) upon occurrence of any
event described in items (i) or (ii) above, (A) the ISSUER cures the event
within ten (10) days from the date of its occurrence; (B) if the ISSUER does not
cure the relevant event within the period described in item (A) above, the
ISSUER shall make the Mandatory Early Payments, according to Paragraph One
below.





--------------------------------------------------------------------------------









PARAGRAPH FIRST - Mandatory Early Payments. Upon the occurrence of any event
described in items XXVIII or XXIX of Clause Twenty Two, if the ISSUER does not
cure the relevant event within the period described in such items, the ISSUER
shall make the following payments in the dates and periods determined below
(“Mandatory Early Payments”), under penalty of accelerated maturity of this
Note:


Date of Event Occurrence (complying with the cure period)
Payment Date
Amount of each Mandatory Early Payment
 (BRL - R$)
Before April 30, 2017 (inclusive)
(i) within 10 (ten) days after the occurrence of the event, or at the end of the
cure period of the respective event (if any); and on


(ii) July 8, 2017
(i) 23,704,069.90




                                                                               
(ii) 23,704,069.90
After April 30, 2017
(exclusive)
(i) within ten (10) days after the occurrence of the event, or at the end of the
cure period of the respective event (if any),but never after July 8, 2017
(i) 47,408,139.80



PARAGRAPH TWO - The amounts paid as Mandatory Early Payments, as described in
the table of Paragraph One above shall be deducted from the next installment due
on the Principal, pursuant to the terms of this CCB Note.
PARAGRAPH THREE - For clarification purposes, the events of early maturity
addressed in paragraphs (XXVIII) and (XXIX) above, shall be effective until the
full payment of the Principal installment due on July 8, 2017, as provided for
in Annex I of this Note. For further clarification purposes, the expiration of
the deadlines provided for in this clause shall not affect, in any way, the
provisions regarding the collection of Assigned Rights, nor the obligations
related to the deposit of the Minimum Average Amount in the Linked Account, in
the terms set forth in Clause Ten of this CCB.”


SUBSTITUTION OF ANNEX
CLAUSE FIVE - The Parties agree to amend the amounts set forth in the payment
schedule of the Principal and the Financial Charges, so that Annex I of the CCB
will become effective under the terms of Annex A of this Third Amendment.







--------------------------------------------------------------------------------









REGISTRY
CLAUSE SIX - The ISSUER shall register this Third Amendment at the Registry of
Titles and Documents of the District of São Paulo, State Capital. The expenses
related to this registration shall be paid by the ISSUER, who authorizes herein
the debit of the respective amounts from its deposit account No.1859-6,
maintained at CAIXA branch # 3150.


CAIXA, the ISSUER and the GUARANTOR, stating that there is no intention to
novate, hereby ratify the Bank Credit Note as amended, in all of its terms,
clauses and conditions not expressly amended in this document, including the
real and personal guarantees established in the First Amendment executed by the
Parties on February 13, 2015, which is hereby incorporated into a single and
indivisible instrument for all legal purposes.
In witness whereof, the ISSUER issues this Bank Credit Note duly signed in four
(4) counterparts of equal content, and only the first one (bank’s counterpart)
is negotiable.


São Paulo (SP), February 24, 2017


ISSUER/ISSUER:
NEXTEL TELECOMUNICAÇÕES LTDA.


GUARANTOR:
NEXTEL TELECOMUNICAÇÕES S.A.


CREDITOR:
CAIXA ECONÔMICA FEDERAL







































--------------------------------------------------------------------------------











ANNEX A


NEW PAYMENT SCHEDULE


ANNEX I OF THE CCB


CAIXA
YEAR
MONTH
DAY
PAYMENT
PRINCIPAL BALANCE
2017
March
08
 
BRL 405,331,709.05
April
08
 
BRL 405,331,709.05
May
08
 
BRL 405,331,709.05
June
08
 
BRL 405,331,709.05
July
08
BRL 59,260,174.75
BRL 346,071,534.30
August
08
BRL 11,852,034.95
BRL 334,219,499.35
September
08
BRL 11,852,034.95
BRL 322,367,464.40
October
08
BRL 11,852,034.95
BRL 310,515,429.45
November
08
BRL 13,686,686.94
BRL 296,828,742.51
December
08
BRL 13,686,686.94
BRL 283,142,055.57
2018
January
08
BRL 13,065,943.08
BRL 270,076,112.49
February
08
BRL 13,065,943.08
BRL 257,010,169.41
March
08
BRL 13,065,943.08
BRL 243,944,226.33
April
08
BRL 13,065,943.08
BRL 230,878,283.25
May
08
BRL 13,065,943.08
BRL 217,812,340.17
June
08
BRL 13,065,943.08
BRL 204,746,397.09
July
08
BRL 13,065,943.08
BRL 191,680,454.01
August
08
BRL 13,065,943.08
BRL 178,614,510.93
September
08
BRL 13,065,943.08
BRL 165,548,567.85
October
08
BRL 13,065,943.08
BRL 152,482,624.77
November
08
BRL 13,065,943.08
BRL 139,416,681.69
December
08
BRL 13,065,943.08
BRL 126,350,738.61
2019
January
08
BRL 13,065,943.08
BRL 113,284,795.53
February
08
BRL 13,065,943.08
BRL 100,218,852.45
March
08
BRL 13,065,943.08
BRL 87,152,909.37
April
08
BRL 13,065,943.08
BRL 74,086,966.29
May
08
BRL 13,065,943.08
BRL 61,021,023.21
June
08
BRL 13,065,943.08
BRL 47,955,080.13
July
08
BRL 13,065,943.08
BRL 34,889,137.05
August
08
BRL 13,065,943.08
BRL 21,823,193.97
September
08
BRL 13,065,943.08
BRL 8,757,250.89
October
08
BRL 8,757,250.89
BRL 0.00








